DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 is directed towards a system/device lacking at least one hardware element. The system comprising a processor (specification defines it in paragraph 57 with open definition and therefore could be software/virtual processor). Therefore, the system lacks at least one hardware element. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. 
Dependent claims 2-7 are also rejected for being directed to a non- statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (NPL - PassBio: Privacy-Preserving User-Centric Biometric Authentication, Nov. 15, 2017, IDS reference, hereinafter Zhou) in view of Givonetti (Patent No.: US 8,082,585) and Hun et al. ( KR101838432B1, hereinafter Hun, IDS reference).
Regarding claim 1: Zhou discloses A system, comprising a processor to:
receive, at a setup or sign-up, a first cipher comprising a biometric template transformed using a first transformation and encrypted using a secret key (Zhou - [Page 14, protocol 2]: Input: x = {x1, . . . , xn} …  Registration: step 1-4. [page 13]: We denote a registered FingerCode as x = (x1, x2, . . . , xn) and a query FingerCode as y = (y1, y2, . . . , yn)), a second cipher comprising a security vector (Zhou - [Page 10]: protocol 1, Generate a random (n + 3) × (n + 3) lower triangular matrices Sx with the diagonal entries fixed as 1 ) [encrypted using the secret key], a third cipher comprising the biometric template transformed using a second transformation and encrypted (Zhou - [Page 10]: protocol 1:  TPE.Enc(sk, x) → Cx: step 1-6), and a fourth cipher comprising an [encrypted] second security vector (Zhou - [Page 14]: protocol 2, Generate a random (n + 5) × (n + 5) lower triangular matrix Sx with the diagonal entries fixed as 1);
receive, at a runtime or sign-in, a fifth cipher (Zhou - [Page 14, protocol 2]: Query: 1. Steps 1-6) and a sixth cipher (Zhou - [Page 10, protocol 1]: TPE.TokenGen(sk, y) → Ty: Steps 1-6);
verify that the fifth cipher comprises a second biometric template transformed using the first transformation and encrypted using the secret key and that the sixth cipher comprises the second biometric template transformed using the second transformation by testing a format attribute of the Zhou - [Page 10-11]: Now, we prove the correctness of the proposed TPE scheme … we have Λ = 1 (i.e.,I ≤ 0) if and only if x ◦ y ≤ θ); and
authenticate a user based on the Euclidean distance between the first cipher and the sixth cipher not exceeding a threshold in response to detecting that the transformations are verified (Zhou - [Page 13-14]: Euclidean distance is often used to measure the similarity between vectors of non-binary entries. A FingerCode representing a fingerprint is an n-dimensional vector, where each entry is an l-bit integer. Typically, n = 640 and l = 8. We denote a registered FingerCode as x = (x1, x2, . . . , xn) and a query FingerCode as y = (y1, y2, . . . , yn). Let dE(x, y) be the Euclidean distance between x and y  …The correctness of this scheme is guaranteed by Theorem 1, with slight adaption to Euclidean distance. That is Λ = Authenticated if and only if dE(x, y) ≤ θ). 
However Zhou doesn’t explicitly teach, but Hun discloses security vectors (first and second) encrypted (Hun - [Page 7, Paragraph 1]: the projection matrix u is concealed in sku provided as the secret key of the user B 1230. Note: the projection matrix is for each user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou with Hun so that the matrix is concealed with a secret key. The modification would have allowed the system to prevent a user to obtain the matrix (Hun - [Page 7, Paragraph 1]). 
Regarding claim 2: Zhou as modified discloses wherein the security vectors are based on a format of the transformation functions (Hun - [Page 3, Paragraph 1]: the projection matrix is calculated as feature information for the first biomatrix information using the authentication information transmitted from the user terminal).
Hun is combined with Zhou herein for similar obviousness reasons and motivation as stated for claim 1.
Regarding claim 3: Zhou as modified discloses wherein the processor is to verify the transformations of the fifth cipher and the sixth cipher using a first test that calculates an inner product based on the second cipher and the sixth cipher (Hun - [Page 6, Paragraph 1]: the feature W can be calculated using an inner product between the face vector x and the projection matrix U).
 is combined with Zhou herein for similar obviousness reasons and motivation as stated for claim 1.
Regarding claim 4: Zhou as modified discloses wherein the processor is to verify the transformations of the fifth cipher and the sixth cipher using a second test that calculates an inner product calculated based on the fifth cipher and the fourth cipher (Hun - [Page 6, Paragraph 1]: the feature W can be calculated using an inner product between the face vector x and the projection matrix U).
Hun is combined with Zhou herein for similar obviousness reasons and motivation as stated for claim 1.
Regarding claim 5: Zhou as modified discloses wherein the processor is to verify the transformations of the fifth cipher and the sixth cipher using a third test that compares an inner product calculated based on the first cipher and the sixth cipher with an inner product calculated based on the fifth cipher and the third cipher (Zhou - [Abstract]: our proposed Threshold Predicate Encryption (TPE) scheme can encrypt two vectors x and y in such a manner that the inner product of x and y can be evaluated and compared to a pre-defined threshold).
Regarding claim 6: Zhou as modified discloses wherein the processor is to verify the transformations of the fifth cipher and the sixth cipher using a fourth test that compares an inner product calculated based on the fifth cipher and the sixth cipher to zero (Zhou - [Page 5]: In PE, a message is modeled as a vector x and a decryption key is associated with a vector y. The decryption result is meaningful (otherwise, a random number) if and only if the inner product of x and y is equal to 0).
Regarding claims 8-13: Claims are directed to method claims and do not teach or further define over the limitations recited in claims 1-6. Therefore, claims 8-13 are also rejected for similar reasons set forth in claims 1-6. 
Regarding claim 14: Zhou as modified discloses comprising adding additional random templates during the setup or the sign-up to lower a probability of verifying an incorrect transformation (Zhou - [Page 9]: To enhance security, we pad the templates with one-time randomness in a special manner and make random permutation to both the query template and registered template).
Regarding claims 15-20: Claims are directed to computer readable medium claims and do not teach or further define over the limitations recited in claims 1-6. Therefore, claims 15-20 are also rejected for similar reasons set forth in claims 1-6. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (NPL - PassBio: Privacy-Preserving User-Centric Biometric Authentication, Nov. 15, 2017, IDS reference, hereinafter Zhou) in view of Givonetti (Patent No.: US 8,082,585) and Hun et al. (KR101838432B1, hereinafter Hun, IDS reference) and CONDO et al. (Pub. No.: US 2021/0203364).
Regarding claim 7: Zhou as modified doesn’t explicitly teach but CONDO discloses wherein the processor is to generate the security vectors based on the location of a value of one in the first transformation and the second transformation (CONDO - [0061]: F as Fr-exp or Fc-exp can be obtained meaning that F has a bit value of 1 where either Fr-exp or Fc-exp have a bit value of 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou and Hun with CONDO so that a bit of value 1 in a vector is determined from another vector. The modification would have allowed the system derive a vector from another vector. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higo et al. (Pub. No.: US 2019/0394039) - Matching system, method, apparatus, and program
Agrawal et al. (Pub. No.: US 2021/0336792) - Leveraging multiple devices to enhance security of biometric authentication
Braithwaite et al. (Pub. No.: US 2004/0193893) - Leveraging multiple devices to enhance security of biometric authentication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437